EXHIBIT 10.1


 


TERMINATION AGREEMENT


 

This Termination Agreement (this “Termination Agreement”) is made and entered
into effective as of this 20th day of December, 2007, among BEHRINGER HARVARD
MULTIFAMILY OP I LP, a Delaware limited partnership (“Borrower”); BEHRINGER
HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation (“REIT”), BEHRINGER
HARVARD HOLDINGS, LLC, a Delaware limited liability company (the “Sponsor”); and
BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas limited partnership, as
agent (in such capacity, the “Agent”) and as lender (in such capacity, the
“Lender” and together with Borrower, REIT and Sponsor, each a “Party” and
together the “Parties”).

 

WITNESSETH:

 

WHEREAS, the Parties and each of the Subsidiary Guarantors (as defined in the
Agreement (as hereinafter defined)) made a party thereto from time to time,
previously entered into a Revolving Credit, Security and Guaranty Agreement,
dated April 2, 2007, and that certain First Amendment to Revolving Credit,
Security and Guaranty Agreement, dated August 29, 2007 (the “Agreement”).

 

WHEREAS, the Parties desire to terminate the Agreement on the terms set forth
herein.

 

NOW THEREFORE, for the reasons described above, in consideration of the promises
and the mutual covenants and representations herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, Borrower and Lender hereby agree as follows:

 

AGREEMENT:

 

1.             Capitalized Terms.  All capitalized terms used, but not defined
herein shall have the meanings set forth in the Agreement.

 

2.             Termination of Agreement.  Each of Borrower and Lender agree that
the Agreement be and hereby is terminated in accordance with Section 13.2
therein. Lender hereby waives Borrower’s requirement to provide 30-day written
notice of such termination.

 

3.             No Outstanding Obligations.  Borrower hereby represents and
warrants that there remain no Obligations outstanding to Lender under the
Agreement or otherwise and acknowledges and agrees that Borrower shall no longer
be under any obligation to make any Advances thereunder.  Further, Lender hereby
acknowledges receipt from Borrower of $67,456.03, in satisfaction of all amounts
due and payable under Section 3.4 of the Agreement.

 

4.             Indemnification by Borrower.  Borrower does hereby indemnify
Lender and each of its officers, directors, Affiliates, employees and agents
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including, without limitation, fees and disbursements
of counsel) which may be imposed on, incurred by, or asserted against Lender in
any litigation, proceeding or investigation instituted or conducted by any
governmental agency

 

--------------------------------------------------------------------------------


 

or instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, the
Agreement or any Obligations created by the Agreement, the Other Documents,
whether or not Lender is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the party
being indemnified.

 

5.             Release of Liens.  Lender hereby agrees to terminate and to take
all steps necessary to release any and all liens and security interests Lender
may have in any of the Collateral, including all Subsidiary Stock and Bank
Accounts. Lender hereby authorizes Borrower to file UCC termination statements
in each jurisdiction that Borrower deems necessary or desirable in order to
terminate Lender’s perfected security interests in any and all Collateral.

 

6.             Authority. Each individual executing this Termination Agreement
on behalf of an entity represents and warrants that (a) he or she is duly
authorized to execute and deliver this Termination Agreement on behalf of the
entity; (b) the entity has all requisite power and authority to execute, deliver
and perform under this Termination Agreement; (c) the execution, delivery and
performance by the entity has been duly authorized by all necessary action,
corporate or otherwise, on the part of the entity; and (d) this Termination
Agreement is binding upon the entity.

 

 

[Rest of Page Left Blank; Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed on the day and year first above written.

 

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP,
a Delaware limited partnership

 

 

 

By:

BHMF, Inc., its general partner

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President –

 

 

 

Corporate Development & Legal

 

 

 

REIT:

 

 

 

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.,
a Maryland corporation

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President – Corporate

 

 

Development & Legal

 

 

 

SPONSOR:

 

 

 

BEHRINGER HARVARD HOLDINGS, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President – Corporate

 

 

Development & Legal

 

3

--------------------------------------------------------------------------------


 

 

AGENT AND LENDER:

 

 

 

BEHRINGER HARVARD OPERATING

 

PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc.

 

Its:

General Partner

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President –

 

 

 

Corporate Development & Legal

 

4

--------------------------------------------------------------------------------